DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) filed April 13, 2021 has been considered by the examiner. An initialed copy of the IDS is included with this Office Action.

Drawings
The drawings are objected to because:
a. 	the Figures include numbers, letters or reference characters that is less than .32 cm (1/8 inch) in height (see 37 CFR 1.84(p)(3));
b.	the view numbers (e.g. “Fig. 1”) are not larger than the numbers used for reference characters (e.g. “100”) (see 37 CFR 1.84(u)(2)); and
c.	in Figures 17-19, the text is slightly blurry.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “854” in Fig. 17. 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
in paragraph [0048], “151” on line 3 should be “261” and “153” on line 5 should be “263”;
in paragraph [0076], line 11, the acronym “KP” is not defined; and 
in paragraph [00133], line 12, “requied” should be “required”.  
Appropriate correction is required.

Claim Objections
Claim 23 is objected to because of the following informalities: on line 9, “to that the second indication signal indicats that” should be “to the second indication signal indicating that”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8, 15-19, 21 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
With regard to claim 8, it is unclear what combination of steps comprise the invention because of “and” on line 4 and “or” on line 6. The claim recites that the electronic device performs (a) and (b) or (c) (wherein (a) corresponds to lines 3-4; (b) corresponds to lines 5-6; and (c) corresponds to lines 7-10) but it is unclear 
Claim 15 recites the limitation “the channel information” on line 7. There is insufficient antecedent basis for this limitation in the claim. 
With regard to claim 15, it is also unclear whether “the channel information” on line 9 is referring to the “channel information” on line 7 (wherein the “channel information” is fed back in a second (i.e. different) direction) or whether “the channel information in the second direction” is referring to different “channel information” that is transmitted in the second direction. 
Dependent claim(s) are rejected under the same ground(s) as the claim(s) from which it depends.

Allowable Subject Matter
Claims 1-6, 11 and 24-28 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Betsy Deppe whose telephone number is 571-272-3054. The examiner can normally be reached Monday, Wednesday and Thursday, 7:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn, can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BETSY DEPPE/Primary Examiner, Art Unit 2633